Nardelli, J. (dissenting).
I respectfully dissent to the extent that I find, inter alia, that it was premature for the motion court, at this juncture in the proceedings, to rule that defendant wife’s behavior does not, as a matter of law, constitute egregious misconduct for the purposes of equitable distribution under the Domestic Relations Law.
The New York State Legislature, in 1980, enacted the Equitable Distribution Law (EDL) (Domestic Relations Law § 236 [B], as added by L 1980, ch 281, § 9), the adoption of which had been advocated because the traditional common-law theory of property resulted in inequities upon the dissolution of a marriage. The EDL was premised on the entirely new theory that a marriage is an economic partnership to which both parties contribute as spouse, wage earner or homemaker, and mandates the equitable distribution of marital assets based upon the circumstances of each particular case (O’Brien v O’Brien, 66 NY2d 576, 585-586 [1985], citing Assembly Mem, 1980 NY Legis Ann, at 129-130; Governor’s Approval Mem, 1980 McKinney’s Session Laws of NY, at 1863; see also K. v B., 13 AD3d 12, 17 [2004], appeal dismissed 4 NY3d 776 [2005], quoting Brennan v Bren*195nan, 103 AD2d 48, 52 [1984] [“The distribution of marital assets depends not only on the financial contribution of the parties ‘but also on a wide range of nonenumerated services to the joint enterprise, such as homemaking, raising children and providing the emotional and moral support necessary to sustain the other spouse in coping with the vicissitudes of life outside the home”]). Domestic Relations Law § 236 (B) (5) (d) lists 13 factors to be considered when making an equitable distribution award, which factors encompass, among other things, the income and property of each party at the time of the marriage and at the time the divorce action was commenced, the duration of the marriage, the age and health of the parties, a maintenance award if one had been issued, and the nontitled spouse’s direct or indirect contributions to the marriage.
While the courts of this state initially wrestled with the concept of whether marital fault is a relevant consideration in the distribution of marital assets, as well as how that fault should be defined (see McCann v McCann, 156 Misc 2d 540, 543-544 [1993]), it is now recognized that marital fault may be taken into account under the EDL’s “catchall provision,” which allows for the consideration of “any other factor which the court shall expressly find to be just and proper” (Domestic Relations Law § 236 [B] [5] [d] [13]; see also Levi v Levi, 46 AD3d 520, 521 [2007], Iv dismissed 10 NY3d 882 [2008]; Havell v Islam, 301 AD2d 339, 344 [2002], lv denied 100 NY2d 505 [2003]). The criteria which must be considered when evaluating whether marital fault should play a role in any particular case were first enunciated by the Appellate Division, Second Department, in Blickstein v Blickstein (99 AD2d 287 [1984], appeal dismissed 62 NY2d 802 [1984]), which stated that the “marital misconduct [must be] so egregious or uncivilized as to bespeak of a blatant disregard of the marital relationship—misconduct that ‘shocks the conscience’ of the court thereby compelling it to invoke its equitable power to do justice between the parties” (id. at 292). This guideline was explicitly adopted by the Court of Appeals in O’Brien v O’Brien (66 NY2d at 589-590).
In the matter at bar, plaintiff alleges1 that the parties met in 1993 while defendant, a single mother, was employed in the *196World Trade Center (WTC) checking employee and visitor identifications in the reception area. Plaintiff, a corporate attorney, worked in a law firm located within the WTC complex. The parties were married in 1997, had a son in March 1998 and a daughter in May 1999, and plaintiff legally adopted defendant’s then eight-year-old daughter in December 1999.
In early 2004, defendant became pregnant by an as yet unidentified man with whom she was conducting an extramarital affair, and thereafter gave birth to a son in December 2004. Plaintiff, at the time unaware of the affair, had no reason to suspect that the son defendant gave birth to was not his biological child, and defendant made no effort to inform him of the possibility, allowing plaintiff to raise the child believing it to be of his own issue.
In February 2007, defendant began another affair with corespondent Ryan M., a representative from the Port Authority’s general contractor for the WTC reconstruction site, who had been dispatched to the parties’ marital residence to check on possible damage to their building caused by construction in the area. Defendant thereafter began spending large blocks of time away from plaintiff and her children while embarking on numerous trips with M., including one in which they traveled to Argentina for 18 days. During the course of these trips, plaintiff was left to care for the children, in at least one instance taking them on vacation by himself, while defendant remained largely incommunicado, refusing to provide contact information to her husband. Plaintiff also avers that during one family vacation to San Diego, M. secretly followed the family to the West Coast, where defendant shunned dinner and day trips with her husband and children so that she could spend time with M.
Plaintiff states that in the face of defendant’s repeated and extended absences, her increased spending habits, and frequent jokes from family and friends about the lack of physical resemblance between himself and his youngest child, he brought his son for a DNA marker test while defendant was in Argentina with M. Plaintiff was subsequently informed that there was a 0% chance he was the biological father of the youngest child, and plaintiff eventually commenced this divorce action.
Defendant thereafter moved, by order to show cause, to dismiss plaintiffs third cause of action sounding in fraud, and plaintiff cross-moved for liberal discovery in order to demonstrate that he properly pleaded allegations of fraud, to establish defendant’s egregious conduct, to demonstrate defendant’s lack *197of contribution to the acquisition of marital property, and to prove her dissipation of marital assets. The motion court denied plaintiff’s cross motion for liberal discovery, finding, among other things, that defendant’s misconduct did not rise to the level set forth in Blickstein, and limited plaintiffs recovery of compensatory damages for fraud to his share of the collaborative law process fees.2
In analyzing whether defendant’s conduct satisfies the egregious misconduct standard set forth in Blickstein, there can be, in my view, no dispute that defendant’s actions “bespeak of a blatant disregard of the marital relationship,” the foundation of which relationship must rest on mutual love, trust and respect. The question then becomes whether defendant’s behavior was so egregious as to shock the conscience of the court or, stated another way, “whether the social values contravened by the offending spouse’s behavior is [sic] so important that some punitive response in the context of equitable distribution is appropriate” (McCann v McCann, 156 Misc 2d at 548). The majority, on the other hand, limits the misconduct necessary to establish the standard for marital fault—misconduct “so egregious or uncivilized as to bespeak of a blatant disregard of the marital relationship” (Blickstein at 292)—to misconduct of a physical nature.
Defendant contends that plaintiff’s request for expanded discovery reflects the actions of a vengeful husband and that her behavior equates to nothing more than adultery, which is insufficient to shock the conscience of the court.3 The majority, in apparent agreement with defendant, employs the considerable understatement that defendant’s multiple affairs, her concealment from plaintiff, for more than four years, that he was likely not the father of her youngest child, allowing him to raise him as his own, and her continued refusal to identify the father, despite plaintiffs appeals that the information is neces*198sary for medical reasons, constitutes nothing more than “alleged misconduct [that] cannot be condoned and is clearly violative of the marital relationship.”
Defendant accurately depicts the current state of the law in New York when she opines that adultery per se does not fall within the parameters of egregious conduct for the purposes of determining marital fault (see e.g. Newton v Newton, 246 AD2d 765 [1998], lv denied 91 NY2d 813 [1998]; Smith v Smith, 151 AD2d 232 [1989]; Rosenberg v Rosenberg, 126 AD2d 537 [1987], lv denied 70 NY2d 601 [1987]; Wilbur v Wilbur, 116 AD2d 953 [1986]). Nevertheless,
“[w]hile serious and egregious marital misconduct ... [is more often found to include] spousal abuse, domestic violence, and attempted murder, it is not limited solely to physical or mental cruelty; adultery that substantially contributes to the dissolution of a marriage is also recognized as a relevant fault-based factor in a substantial majority of jurisdictions” (Swisher, Marriage and Some Troubling Issues with No-Fault Divorce, 17 Regent U L Rev 243, 257 [2004-2005]).
We must, however, also take into account plaintiffs assertion that defendant conceived a child during the course of one of her affairs and intentionally concealed the parentage of that child from plaintiff for a number of years, allowing him to raise the child as his own and develop a strong father-son bond, which evinces nothing less than a blatant disregard for the health and emotional well-being of plaintiff and the other children (Winner v Winner, 171 Wis 413, 417-418, 177 NW 680, 682 [1920] [“the concealment by the woman of the paternity of her child is a fault so grievous that there is no excuse or palliation for it]”;4 see also Linda L. Berger, Lies Between Mommy and Daddy: The Case for Recognizing Spousal Emotional Distress Claims Based on Domestic Deceit that Interferes with Parent-Child Relationships, 33 Loyola LA L Rev 449 [2000] [having a close and loving parent-child relationship suddenly destabilized by the revelation that no biological relationship exists has the potential to cause grief, anxiety, shock and fear]).
Plaintiff, in fact, is faced with the unenviable choice of devastating the child immediately by revealing the truth, and in *199the course of doing so risking his relationship with the child and the child’s relationship with his siblings, or lying to the child indefinitely and continually despairing about the consequences when the truth is finally revealed.
Finally, and most importantly, defendant risked, and continues to place in jeopardy, the health of the child by misrepresenting medically necessary parental information to doctors and hospitals, conveying to them that plaintiff was the child’s father and, after the truth was revealed, and despite plaintiff’s protestations, continuing to refuse to provide the biological father’s medical history, thereby allowing the child’s medical history to contain significant, potentially life-threatening gaps. While the majority finds that this conduct “does not rise to the level of egregious fault,” I take a dimmer view.
In Havell v Islam, this Court cited with approval Justice Saxe’s interpretation, as set forth in McCann v McCann, of “egregious” and “conscience-shocking” as having “no meaning outside of a specific context, and that conduct is ‘conscience-shocking, evil, or outrageous’ only when ‘the act in question grievously injures some highly valued social principle’ ” (Havell, 301 AD2d at 345, quoting McCann, 156 Misc 2d at 545).
“Therefore, the court concluded, conduct no matter how violent or repugnant is ‘egregious’ only where it substantially implicates an important social value. The court [in McCann] further noted that the cases that have taken marital fault into consideration involved the paramount social values: preservation of human life and ‘the integrity of the human body’ ” (Havell at 345, quoting McCann at 547).
One commentator, in discussing why paternity establishment is important and, specifically, how that issue affects medical interests, opined:
“With the growing ability to diagnose and treat genetically based and genetically influenced diseases, having access to information about one’s genetic heritage is increasingly important. Individuals who lack the medical history of both parents are at a disadvantage in the diagnosis and treatment of a variety of diseases compared to those who possess such information. Those who have a false belief about the identity of their genetic father are further disadvantaged: they lack knowledge of their true genetic *200ancestry, hold false beliefs about it, and are generally unaware of their ignorance and false beliefs. For their entire lives, they may unwittingly be giving doctors false information with potentially lethal consequences. Children receive a clear medical benefit from paternity establishment based simply on the increased knowledge of their genetic endowment. Those who deny a person the right to knowledge of his genetic ancestry—or, worse, mislead him about it—are harming the person in ways that could result in the needless death of that person.
“The child’s medical interest in the establishment of paternity is not simply limited to the genetic predisposition towards disease. Should illness or injury necessitate an organ replacement, genetic relatives are the best candidates for donors. Consequently, children whose paternity has not been established are disadvantaged because their pool of potential donors is reduced. In addition, since the likelihood of organ donation presumably is increased when parents and children are tied to one another by bonds of affection—rather than the relatively sterile cognitive consciousness of genetic relatedness—children have an interest, based on the possibility of organ donation, in the early establishment of paternity and fostering a parent/child relationship with their genetic father throughout their lives” (Hubin, Daddy Dilemmas: Untangling the Puzzles of Paternity, 13 Cornell JL & Pub Pol’y 29, 32-33 [2003] [footnotes omitted and emphasis added]).
Indeed, in 1983, the New York State Legislature, recognizing the vital role genetics plays in the medical history, diagnosis and treatment of a child for any number of illnesses, or in preparation for a multitude of medical procedures, enacted Social Services Law § 373-a (L 1983, ch 326, as amended by L 1985, chs 103, 142), which provides that medical histories should be disclosed to preadoptive parents and adult adoptees, with the 1985 amendment expanding the coverage of the statute to include adoptive parents. In a memorandum to Alice Daniel, Counsel to the Governor, seeking approval of the bill, Cesar A. Perales, Commissioner of the New York State Department of Social Services, stated that the medical history of children is
“helpful in diagnosing an illness or deciding on a *201course of treatment for the child. Such information could contain data relating to hereditary disorders which may have been passed on to the child from the child’s natural parents or to data concerning drugs to which the child is allergic” (Mem From Cesar A. Perales, June 3, 1983, Bill Jacket, L 1983, ch 326, at 13).
In this matter, taking the allegations as set forth by plaintiff as true, I find defendant’s willingness to play fast and loose with the health of her child by knowingly misleading his health care providers as to his true genetic background, thereby providing, in essence, a false medical history, and then refusing to rectify the situation when asked to do so, implicates and contravenes the paramount social values discussed in Havell v Islam and McCann v McCann. Moreover, when considering the foregoing conduct, coupled with defendant’s multiple acts of adultery, her numerous, sometimes lengthy trips with her lover during which she maintained no contact with her husband and children, her willingness to allow her lover to secretly accompany her on a family vacation, and her dissipation of assets, I find it is sufficient, at this juncture, to state a claim that defendant engaged in egregious conduct as set forth in Blickstein, and further, to foreclose dismissal of any of plaintiff’s claims and to warrant granting the liberal discovery sought in his cross motion.
Saxe, J.P., Moskowitz and Renwick, JJ., concur with Freedman, J.; Nardelli, J., dissents in a separate opinion.
Order, Supreme Court, New York County, entered July 11, 2008, affirmed, without costs.

. In evaluating a motion to dismiss brought pursuant to CPLR 3211, the court must “accept the facts as alleged in the complaint as true, accord plaintiffs the benefit of every possible favorable inference, and determine only whether the facts as alleged fit within any cognizable legal theory” (Leon v Martinez, 84 NY2d 83, 87-88 [1994], see also Morone v Morone, 50 NY2d 481, 484 [1980]).


. Plaintiff and defendant, apparently some time after they separated in mid-2007, entered into a joint effort to reach a legal resolution of their marital problems.


. Defendant ruminates that “[e]ven if one assumes that the [defendant] knew to a certainty that the [plaintiff] was not [the child’s] biological father, the alleged silence is just as likely to have been an attempt to preserve marital and family relationships as to disregard them.” It is unclear, however, how this generous gesture ties in with defendant’s subsequent dalliances and numerous, prolonged “vacations” and, in fact, lends itself more readily to plaintiffs theory that defendant was deliberately delaying the end of the marriage in order to increase her share of a rapidly rising financial portfolio.


. It is unclear if the majority’s rejection of any significant social value component to “the moral standards of an earlier era” also applies to the early twentieth century and the observation of the Wisconsin Supreme Court.